DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claims 5, 7 are objected to because of the following informalities:  Claim 5 recites in part “and wherein the outer circumferential face of the spacer is partially connected to the inner surface of the cannula body.” In lines 4-5 should be “and wherein an outer peripheral face of the spacer is partially connected to the inner surface of the cannula body.”
Claim 7 recites in part “and wherein the outer circumferential face of the spacer is partially connected to the inner surface of the cannula body” in lines 3-4 should be “and wherein an outer peripheral face of the spacer is partially connected to the inner surface of the cannula body.” Which is disclosed in application’s disclosure in paragraph 53, lines 4-5.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson U.S 2007/0282266.

Claims 2, 4, 5:  Davidson discloses the spacer is in a form of a thin film (it is noted that cannula 12 is made out of sterilized material such as medical plastic, polycarbonate see paragraph 29), wherein each of two lateral edges (it is noted that the system 28 comprises two lateral edges that are opposite which extends along the direction of the cannula body 18 and are connected to an inner surface thereof) of the spacer extends axially along the cannula body and connects with an inner surface of the cannula body, wherein the spacer has an end edge (see fig. 4 annotated) extending from one of the lateral edges to the other of the lateral edges, and wherein a length of the end edge is larger than an inner diameter of the cannula body (see fig. 4); that the two lateral edges of the spacer are diametrically opposite to each other in radial directions of the cannula body 18;  the spacer is in a form of a flexible tube, wherein an outer circumferential length of the spacer is smaller than an inner circumferential length of the cannula body, and wherein the outer circumferential face of the spacer is partially connected to the inner surface of the cannula body (see fig. 3, paragraphs 26, 29)

    PNG
    media_image1.png
    899
    709
    media_image1.png
    Greyscale



+


    PNG
    media_image2.png
    914
    839
    media_image2.png
    Greyscale

Claims 3, 6-7:  Davidson discloses that the spacer is in a form of an elastic film (see paragraph 29), wherein each of two lateral edges of the spacer extends axially along the cannula body 18 and connects with the inner surface of the cannula body.
wherein the two lateral edges of the spacer are diametrically opposite to each other in radial directions of the cannula body; wherein the spacer is in a form of a flexible tube, wherein an outer circumferential length of the spacer is smaller than an inner circumferential length of the cannula body, and wherein the outer circumferential face of the spacer is partially connected to the inner surface of the cannula body (fig. 3, see paragraphs 26, 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771